United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, OFFICE OF
CHIEF COUNSEL, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1485
Issued: January 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 12, 2016 appellant, through counsel, filed a timely appeal from a May 16, 2016
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
180 days elapsed from the last merit decision dated May 7, 2015, to the filing of this appeal on
July 12, 2016, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 10, 2008 appellant, then a 50-year-old legal assistant, sustained a traumatic
injury in the course of employment. In OWCP File No. xxxxxx276, OWCP accepted appellant’s
claim for a disc herniation at L4-5 and sciatica, and she was paid schedule award benefits for
nine percent permanent impairment of the left lower extremity. On November 16, 2010
appellant filed a recurrence claim (Form CA-2a), alleging that on October 22, 2010 she sustained
a recurrence when she was delivering transcripts. She stopped work on October 22, 2010 and
did not return. By decision dated February 9, 2011, OWCP denied the recurrence claim. A
hearing representative affirmed the denial of appellant’s recurrence claim. However, she also
instructed OWCP to create a new traumatic injury claim for the October 22, 2010 incident,
inasmuch as appellant cited exposure to a new work activity.
By letter dated August 2, 2013, OWCP informed appellant of the new traumatic injury
claim, and requested that she submit further information to support the relationship between a
medically-diagnosed condition and the incident of October 22, 2010.
In support of her claim, appellant submitted results of diagnostic tests taken on July 28,
2008 and July 3, 2010. She also submitted reports by Dr. Mao H. Chen, an internist, dated
August 31 and September 18, 2013. Dr. Chen noted onset of acute left leg pain in July 2008. He
also related that two radiologists had described structural changes at appellant’s L4-5 with
diagnoses of facet arthropathy, mild central stenosis, bilateral foraminal stenosis, greater on the
left, as shown on magnetic resonance imaging scan of July 23, 2010, and focal disc bulge or
herniation on the left side as shown in computerized tomography scan of July 28, 2008.
By decision dated September 25, 2014, OWCP denied appellant’s claim for
compensation as she failed to submit evidence containing a medical diagnosis in connection with
the incident. It noted that pain was a symptom and not a diagnosis of medical condition. OWCP
further noted that appellant must submit evidence of a causal relationship between a medical
diagnosis and the accepted employment incident.
On September 30, 2014 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative. At the hearing held on March 23, 2015, appellant testified with
regard to the circumstances of her injury and noted that she was currently receiving disability
retirement benefits.
By decision dated May 7, 2015, the hearing representative denied appellant’s claim. He
found that appellant failed to establish fact of injury as the evidence did not establish a medical
condition diagnosed in connection with the accepted work incident.
By letter dated February 18, 2016 appellant, through counsel, requested reconsideration.
In support thereof, counsel submitted a November 19, 2015 report wherein Dr. Charlemagne

2

Guerrero, a Board-certified internist, diagnosed herniation of lumbar intervertebral disc with
radiculopathy, arthritis of facet joints at multiple vertebral levels, intervertebral disc stenosis of
neural canal of lumbar region, bilateral low back pain with left-sided sciatica, bilateral low back
pain with right-sided sciatica, essential hypertension, major depressive disorder, recurrent
episode, mild; morbid obesity due to excess calories, difficulty in walking, and history of
humerus fracture. Dr. Guerrero noted that appellant was still having lower back pain, but had no
further falls since she fell in a grocery store in November 2014.
By decision dated May 16, 2016, OWCP denied appellant’s request for reconsideration,
noting that Dr. Guerrero did not address any medical condition related to the accepted
employment incident of October 22, 2010.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4
When a claimant fails to meet one of the above standards, OWCP will deny the
application for reconsideration without reopening the case for review on the merits.5
OWCP has a timeliness goal for issuing reconsideration decisions within 90 days from
receipt of the request.6 Its procedures provide that when a reconsideration decision is delayed
beyond 90 days and the delay jeopardizes the claimant’s right to review of the merits of the case
by the Board, OWCP should conduct a merit review.7 However, there is no obligation to
conduct a merit review on insufficient evidence if the maximum 180-day time limit for
requesting review by the Board will have expired within the 90-day period following OWCP’s
receipt of the claimant’s reconsideration request.8
ANALYSIS
The most recent decision on the merits of appellant’s claim was OWCP’s May 7, 2015
decision. As more than 180 days elapsed from the May 7, 2015 decision to the filing of this
appeal, the Board lacks jurisdiction to review the merits of appellant’s claim.
3

5 U.S.C. § 8128(a). Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.”
4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.608(b).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.2 (October 2011).

7

Id. at Chapter 2.1602.7

8

Id.

3

The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review. The underlying issue in this case is whether appellant has
submitted sufficient evidence to establish a diagnosed medical condition causally related to the
accepted October 22, 2010 employment incident. This is a medical issue.
Appellant offered no relevant legal argument which had not previously been considered
by OWCP, nor did she show that OWCP had erroneously applied or interpreted a specific point
of law. Thus, she is not entitled to a merit review of her claim based on the first and second
above-noted requirements under section 10.606(b)(3).
The Board also finds that appellant failed to provide relevant and pertinent new evidence
not previously considered. The only new evidence submitted on appeal was the November 19,
2015 report by Dr. Guerrero. In this report, Dr. Guerrero does note numerous medical diagnoses.
However, he fails to relate these diagnoses to the October 22, 2010 employment incident. In
fact, Dr. Guerrero specifically noted a recent fall that took place in November 2014. As his
opinion does not address a causal relationship between the employment incident and appellant’s
diagnosed medical conditions, it is not relevant and pertinent to the underlying issue of causal
relationship.9
Because appellant failed to meet one of the standards enumerated under 20 C.F.R.
§ 10.606(b)(3), she was not entitled to further merit review of her claim.8
On appeal counsel contends that OWCP delayed issuing its decision on reconsideration,
and that this delay cost appellant her appeal rights. He contends that a decision should have been
issued that protected appellant’s appeal rights. Pursuant to OWCP’s procedures, the goal for
issuing reconsideration decisions is 90 days from OWCP’s receipt of the request.10 Appellant’s
reconsideration request was received by OWCP on February 18, 2016. Ninety days from the
date of receipt of the reconsideration request would have been May 18, 2016. As the decision on
reconsideration was issued on May 16, 2016, the decision was issued within the stated time, and
counsel’s argument as to a delay is without merit.
CONCLUSION
The Board finds that OWCP properly denied reconsideration of the merits under 5 U.S.C.
§ 8128(a).

9

See W.W., Docket No. 15-1486 (issued November 18, 2015).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.2(c) (October 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 16, 2016 is affirmed.
Issued: January 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

